                IN THE UNITED STATES DISTRICT COURT
            FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                         ASHEVILLE DIVISION
                           1:19 CV 312 WCM

MINDY WITZBERGER,                         )
                                          )
               Plaintiff,                 )
                                          )        MEMORANDUM OPINION
v.                                        )           AND ORDER
                                          )
ANDREW M. SAUL,                           )
Commissioner of the Social                )
Security Administration,                  )
                                          )
           Defendant.                     )
_______________________________           )

         This matter is before the Court on the parties’ cross motions for summary

judgment.1 Docs. 11 & 13.

    I.   Procedural Background

         On July 15, 2015, Plaintiff filed applications for supplemental security

income and child disability benefits. Transcript of Administrative Record

(“AR”) pp. 196-204.         Plaintiff originally alleged a disability onset date of

September 14, 1996, but later amended her alleged onset date to July 10, 2015.

AR pp. 196 & 13.

         Following   denial     of   Plaintiff’s   claims   on   initial   review   and

reconsideration, a hearing was conducted in Charlotte, North Carolina, where


1The parties have consented to the disposition of this matter by a United States
Magistrate Judge. Docs. 9 & 10.

                                              1

          Case 1:19-cv-00312-WCM Document 16 Filed 08/21/20 Page 1 of 8
Plaintiff appeared and testified. AR pp. 34-70. Plaintiff was represented by

counsel at the hearing.

      On October 12, 2018, the Administrative Law Judge (“ALJ”) issued an

unfavorable decision. AR pp. 10-28. The Appeals Council denied Plaintiff’s

request for review of that decision and on October 30, 2019, Plaintiff timely

filed the instant action. AR pp. 1-6; Doc. 1. Accordingly, the ALJ’s decision is

the Commissioner’s final decision for purposes of judicial review. See 20 C.F.R.

§ 404.981.

II.   The Five-Step Process

      A claimant has the burden of proving that he or she suffers from a

disability, which is defined as a medically determinable physical or mental

impairment lasting at least 12 months that prevents the claimant from

engaging in substantial gainful activity. 20 C.F.R. §§ 404.1505; 416.905.2 The

regulations require the Commissioner to evaluate each claim for benefits using

a five-step sequential analysis. 20 C.F.R. §§ 404.1520; 416.920. In this process,

the Commissioner considers each of the following: (1) whether the claimant has

engaged in substantial gainful employment; (2) whether the claimant has a


2 A claim made for disabled child’s insurance benefits “is analyzed under the same
five-step sequential process used to determine disability for purposes of disability
insurance benefits and supplemental security income, and the claimant must also
have a disability that began before [he] reached age 22.” Hicks v. Colvin, No. 7:12-
cv-618, 2014 WL 670916, at * 2 n. 2 (W.D. Va. Feb. 20, 2014) (citations omitted); see
also 20 C.F.R. § 404.350(a)(5).

                                         2

       Case 1:19-cv-00312-WCM Document 16 Filed 08/21/20 Page 2 of 8
 severe impairment; (3) whether the claimant’s impairment is sufficiently

 severe to meet or exceed the severity of one or more of the impairments listed

 in Appendix I of 20 C.F.R. Part 404, Subpart P; (4) whether the claimant can

 perform his or her past relevant work; and (5) whether the claimant is able to

 perform any other work considering his or her age, education, and residual

 functional capacity (“RFC”). 20 C.F.R. §§ 404.1520, 416.920; Mastro v. Apfel,

 270 F.3d 171, 177 (4th Cir. 2001); Johnson v. Barnhart, 434 F.3d 650, 653 n.1

 (4th Cir. 2005) (per curiam).

       The burden rests on the claimant through the first four steps to prove

 disability. Monroe v. Colvin, 826 F.3d 176, 179 (4th Cir. 2016). If the claimant

 is successful at these steps, then the burden shifts to the Commissioner to

 prove at step five that the claimant can perform other work. Mascio v. Colvin,

 780 F.3d 632, 635 (4th Cir. 2015); Monroe, 826 F.3d at 180.

III.   The ALJ’s Decision

       The ALJ determined that Plaintiff had the severe impairments of

 “Turner Syndrome (status post aortic coarctation with excision and end-to-end

 anastomosis 1997, ascending aorta dilation, bicuspid aortic valve with mild

 stenosis), Supraventricular tachycardia (SVT), Chronic Edema, Cleft Pallet

 (status post repair in 1999).” AR p. 16.

       The ALJ found that Plaintiff had the RFC to perform sedentary work

 with certain physical and environmental restrictions, was “limited to simple,

                                        3

        Case 1:19-cv-00312-WCM Document 16 Filed 08/21/20 Page 3 of 8
routine and repetitive tasks but not at a production pace,” and would be “off

take 10 percent of the workday in addition to normal breaks.” AR p. 18.

      Applying this RFC, the ALJ found that there were jobs that existed in

significant numbers in the national economy that Plaintiff could perform and

therefore Plaintiff was not disabled since her amended alleged onset date (July

10, 2015) through the date of his decision (October 12, 2018). AR p. 23.

IV.   Standard of Review

      Under 42 U.S.C. § 405(g), judicial review of a final decision of the

Commissioner denying disability benefits is limited to two inquiries: (1)

whether substantial evidence exists in the record as a whole to support the

Commissioner’s findings, and (2) whether the Commissioner’s final decision

applies the proper legal standards. Hines v. Barnhart, 453 F.3d 559, 561 (4th

Cir. 2006) (quoting Mastro, 270 F.3d at 176). “Substantial evidence is such

relevant evidence as a reasonable mind might accept as adequate to support a

conclusion.” Craig v. Chater, 76 F.3d 585, 589 (4th Cir. 1996) (internal

quotation marks omitted). It is more than a scintilla but less than a

preponderance of evidence. Id.

      When a federal district court reviews the Commissioner’s decision, it

does not “re-weigh conflicting evidence, make credibility determinations, or

substitute [its] judgment for that of the [Commissioner].” Id. Accordingly, the

issue before the Court is not whether Plaintiff is disabled but, rather, whether

                                       4

       Case 1:19-cv-00312-WCM Document 16 Filed 08/21/20 Page 4 of 8
the Commissioner’s decision that she is not disabled is supported by

substantial evidence in the record and based on the correct application of the

law. Id.

V.   Analysis

      Plaintiff argues that: (1) the ALJ failed to resolve an apparent conflict

between the representative occupations identified by the vocational expert

(“VE”) and the reasoning levels for those occupations as set out in the

Dictionary of Occupational Titles (“DOT”); (2) the ALJ failed to incorporate a

limitation in Plaintiff’s RFC with respect to her inability to read numbers,

signs, and symbols; and (3) the ALJ’s decision must be vacated because at the

time of the June 20, 2018 hearing, the ALJ “was not appointed by the

President, Courts of Law or Head of a Department” and therefore was in

violation of the Appointments Clause of the United States Constitution.

      Because this matter will be remanded based on Plaintiff’s second

assignment of error, the undersigned does not reach Plaintiff’s argument

regarding an apparent conflict between the VE’s testimony and the DOT

reasoning levels or Plaintiff’s contention that remand is required based on

violation of the Appointments Clause.

      In his October 12, 2018 Decision, the ALJ explained that Plaintiff

            testified she received special education services in
            school. The evidence show[s] that the end of the course
            test administrator only read directions and the word

                                        5

       Case 1:19-cv-00312-WCM Document 16 Filed 08/21/20 Page 5 of 8
             problems due to an inability to read numbers, signs
             and symbols, but that she graduated with a weighted
             GPA of 3.1935.

             AR p. 22 (citing AR p. 235).3

      The ALJ subsequently relied on the occupations of Order Clerk (DOT

209.567-014) and Document Preparer (DOT 249.587-018) as representative

occupations that could be performed by a claimant with Plaintiff’s RFC and

background in finding Plaintiff was not disabled. AR pp. 22-23. The DOT

provides that the occupation of Order Clerk requires, inter alia, that an

individual be able to record “order and time received on ticket to ensure prompt

service, using a time-stamping device” and “collect charge vouchers and cash

for service….”    1991 WL 671794.        The occupation of Document Preparer

requires, inter alia, that an individual be able to stamp “standard symbols on

pages or insert[] instruction cards between pages” and insert materials in

folders “for processing according to index code and filming priority schedule.”

1991 WL 672349. Both occupations indicate a math level of “1,” which is

described as the ability to “[a]dd and subtract two-digit numbers,” “[m]ultiply

and divide 10’s and 100’s by 2, 3, 4, 5,” and “[p]erform the four basic arithmetic

operations with coins as part of a dollar.” Id.

      Plaintiff argues that despite the ALJ “acknowledging that she was



3Plaintiff’s high school transcript indicates that she graduated on June 10, 2015. AR
p. 230.

                                         6

       Case 1:19-cv-00312-WCM Document 16 Filed 08/21/20 Page 6 of 8
unable to read numbers, signs and symbols without assistance (in high school),

the ALJ included no restriction regarding her ability to read numbers, signs or

symbols in the RFC.” Doc. 12, pp. 7-8. Plaintiff further contends that the ALJ’s

failure to include such a limitation was harmful error because the

representative jobs identified by the ALJ require the ability to read numbers,

signs, and symbols. Id. at p. 8.

      In response, the Commissioner argues that Plaintiff’s RFC is supported

by substantial evidence and that despite the ALJ’s acknowledgment that

Plaintiff has an inability to read numbers, signs, and symbols, Plaintiff’s high

school grades demonstrate that her reasoning, arithmetic, and language skills

are sufficient for the representative jobs. Doc. 14, p. 10.

      When developing a claimant’s RFC, the ALJ is “required to include

limitations he believes to be supported by the record.” Jackson v. Astrue,

No.5:11cv185, 2012 WL 6599340 at * 2 (N.D. W.Va. Dec. 18, 2012); see also

Burke v. Colvin, No. 1:12-cv-263-MOC, 2014 WL 268699, at * 5 (W.D.N.C. Jan.

23, 2014) (remanding where ALJ’s opinion supported a finding that ALJ

assigned controlling weight to an opinion setting out a particular limitation

but “mistakenly failed to incorporate such limitation into the RFC.”).

      Here, the ALJ seemed to acknowledge Plaintiff’s difficulty reading

numbers, signs, and symbols, but did not explicitly find that Plaintiff’s

inability to read numbers, signs, or symbols had resolved following her

                                        7

       Case 1:19-cv-00312-WCM Document 16 Filed 08/21/20 Page 7 of 8
completion of high school, nor did the ALJ explain why Plaintiff’s “weighted

GPA” was relevant to her ability to read numbers, signs, or symbols. Under

these circumstances, the ALJ should have included either a limitation

regarding Plaintiff’s ability to read numbers, signs, or symbols in Plaintiff’s

RFC or explained why such a limitation was not necessary. Mascio v. Colvin,

780 F.3d 632, 636 (4th Cir. 2015) (remand “‘may be appropriate … where an

ALJ fails to assess a claimant’s capacity to perform relevant functions, despite

contradictory evidence in the record, or where other inadequacies in the ALJ's

analysis frustrate meaningful review.”) (internal citations omitted).

      Accordingly, the undersigned will order remand on this basis.

VI.   Conclusion

      Considering the foregoing, Plaintiff’s motion for summary judgment

(Doc. 11) is GRANTED and the Commissioner’s motion for summary judgment

(Doc. 13) is DENIED.



                                    Signed: August 21, 2020




                                       8

       Case 1:19-cv-00312-WCM Document 16 Filed 08/21/20 Page 8 of 8
